PER CURIAM.
Burton Braxton Hagwood, a federal prisoner, seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his motion filed under 28 U.S.C. § 2255 (2000). We have independently reviewed the record and conclude Hagwood has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny Hagwood’s motion for a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We deny Hagwood’s motion requesting the removal from office of the magistrate judge. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.